Order filed, April 6, 2012.




                                               In The

                        Fourteenth Court of Appeals
                                            ____________

                                      NO. 14-12-00208-CV
                                        ____________

                                 Yolanda Cervantes, Appellant

                                                 V.

                                Jose Angel Cervantes, Appellee


                           On Appeal from the 312th District Court
                                    Harris County, Texas
                             Trial Court Cause No. 2010-64424


                                             ORDER
       The reporter’s record in this case was due February 22, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we issue the
following order.

       We order Geneva M. Pina, the substitute court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                            PER CURIAM